Citation Nr: 1808130	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-20 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971 and from September 1971 to May 1974.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to the RO in St. Petersburg, Florida.

In October 2017, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 1996.  The appellant is seeking service connection for the cause of the Veteran's death.  At the October 2017 hearing, the appellant testified that the Veteran had received treatment at the Henry Ford Clinic in Detroit, Michigan, prior to his death.  

A review of the record indicates that the RO sought the Veteran's treatment records from the Henry Ford Clinic in October 2013 and November 2013.  However, in December 2013, VA received a response from the Henry Ford Clinic indicating that it required a Personal Representative Statement signed by the Veteran's surviving spouse prior to releasing his records.

To date, treatment records from the Henry Ford Clinic have not been associated with the claims file.  As these records may be pertinent to the appellant's claim of service connection for the cause of the Veteran's death, the Board finds that a remand is necessary to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1. With appropriate authorization from the appellant, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her claim, including records from the Henry Ford Clinic in Detroit, Michigan.  If the Henry Ford Clinic requires additional authorization, notify the appellant as to the specific steps she must take to authorize the release of these records to VA.

All attempts to procure these records should be documented, including any negative responses.

2. After undertaking any other development deemed appropriate, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the AOJ should issue a supplemental statement of the case and provide the appellant, and her representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




